                                                                                            
                                               


                                               AMERICAN
AIRLINES                                     Exhibit 10.124
2007 ANNUAL INCENTIVE PLAN, AS AMENDED AND RESTATED




Background


As part of the restructuring process that took place in April 2003, three new
broad-based variable compensation plans were created: the Broad Based Employee
Stock Option Plan, a new Profit Sharing Plan and the Annual Incentive Plan (the
“Plan” or “AIP”).


The framework for the Plan was developed during the restructuring, but the
specific plan metrics were left to the discretion of the Board of Directors
(sometimes referred to as the “Board”).


The Board has determined that for 2007 there will be two components to the Plan
– customer service and financial.  While related, the two components will be
treated separately.  The financial component will provide an award if the
company meets annual financial goals.  The customer service component will
provide an award if the company meets customer satisfaction and dependability
goals, regardless of its financial performance.  Providing the opportunity for a
customer service payout without meeting financial hurdles recognizes that the
company’s performance in the two areas most important to our customers –
dependability and customer satisfaction – will contribute to improved
profitability.


These broad-based compensation plans have been designed to allow all employees
throughout the American Airlines team to share in the company’s success.  The
Plan provides the opportunity to share immediately in that success by taking
concrete steps in each employee’s everyday work that will move the company
towards profitability.


With input from our employees, the unions and the Board, these broad-based
variable compensation programs will continue to evolve.  Today, they form the
building blocks necessary to ensure that everyone is able to share in the
company’s success.



 
 

--------------------------------------------------------------------------------

 

Definitions


Capitalized terms not otherwise defined in the Plan will have the meanings set
forth in the 2003 Employee Stock Incentive Plan (the “2003 Stock Plan”).


“AMR” is defined as AMR Corporation.


“Affiliate” is defined as a subsidiary of AMR or any entity that is designated
by the Committee as a participating employer under the Plan, provided that AMR
directly or indirectly owns at least 20% of the combined voting power of all
classes of stock of such entity.


“American” is defined as AMR less AMR subsidiaries other than American Airlines,
Inc. and its subsidiaries.


“American Airlines” is defined as American Airlines, Inc.


“American’s Pre-Tax Earnings Margin” is a percentage and is defined as
American’s earnings, relative to its revenues, before any applicable income tax
expense and is exclusive of any profit sharing payments, payments under the Plan
and any special, extraordinary or one-time items as may be determined by the
Committee in its discretion, after consultation with AMR’s independent auditors.


“Committee” is defined as the Compensation Committee of the AMR Board of
Directors.


“Competitor” is defined as one of AirTran Airways, Alaska Airlines, Continental
Airlines, Delta Air Lines, Frontier Airlines, JetBlue Airways, Northwest
Airlines, Southwest Airlines, United Air Lines and US Airways.  During the Plan
year, the Committee delegates to the Incentive Compensation Committee the
authority to modify the universe of companies that comprise the definition of
“Competitor”.


“DOT Rank” is defined as American’s relative rank with respect to the
Competitors in the category of “arrivals+14 (A+14)” as determined by the U.S.
Department of Transportation (DOT).  This monthly ranking is based on DOT’s
aggregated A+14 data for the period January 1, 2007 through December 31, 2007
inclusive.  To the extent that at any point during the year a Competitor ceases
to report A+14 data, it will be excluded from the calculation for the month in
which it ceases to report A+14 data, and for future months, until it begins to
report A+14 data for a full month.

 
 

--------------------------------------------------------------------------------

 



“Eligible Earnings” is defined by the nature of the work group.  For employees
who are represented by a union, the definition of Eligible Earnings will be the
definition contained in the Letter of Agreement between the union and the
company.  For employees who are not represented by a union the definition of
Eligible Earnings will be identical to the term “Qualified Earnings” under the
2003 American Airlines Employee Profit Sharing Plan.


"Fund" is defined as the fund, if any, accumulated in accordance with this Plan.


“Letters of Agreement” is defined as the agreements reached with the Allied
Pilots Association, Association of Professional Flight Attendants and the
Transport Workers Union during the April 2003 restructuring process that define
the framework of the Plan.


“Measure” is defined, as appropriate, as American’s Pre-Tax Earnings Margin, DOT
Rank or Survey America Rank.


“Named Executive Officers” is defined as the officers of American who are named
in the AMR proxy statement that reports income for the year in which awards
under the Plan are earned.


“Other Cash Compensation Programs” is defined as cash payments to management
employees that are not predicated upon the criteria and thresholds contained in
the Plan. Per discussions and as specified in the Letters of Agreement, this
term does not include salary, stock-based compensation, severance, retirement
benefits or deferred payments of base compensation, or eligible cash bonuses
from prior years.


 “Profit Sharing Plan” is defined as the 2007 Employee Profit Sharing Plan.


“Survey America Rank” is defined as American’s relative rank with respect to its
Competitors in the category of  “Overall Travel Experience”, using a blended
ranking of first class and coach cabin, as reported in Plog Inc.’s Survey
America.  The Survey America ranking is based on monthly data for American and
the Competitors for the period January 1, 2007 through December 31, 2007,
inclusive.  To the extent that at any point during such year a Competitor ceases
to participate, it will be excluded from the calculation for the month in which
it ceased to participate, and for future months, until it begins to participate
again for a full month period.


“Target Award” is defined as the award (stated as a percentage of Eligible
Earnings) for an eligible participant when target level is achieved on the
financial measure.  The Target Award is determined by the employee’s job level.



 
 

--------------------------------------------------------------------------------

 

Plan Measures


As outlined earlier, the Plan is comprised of two components: customer service
and financial.


Customer Service Component


The customer service component of the Plan will include two performance metrics
– customer satisfaction and dependability.  The Plan will reward employees if
American achieves at least one of the two metrics.


The customer satisfaction metric will be based on American’s Survey America
Rank.  The dependability metric will be based on American’s DOT Rank.


Monthly awards will be based on the higher of the monthly rankings for DOT Rank
or for Survey America Rank, as per the payout schedule below.  These award
levels are the same for all employees regardless of full-time or part-time
status or job level.










   
Payout
     
Per Person
 
Monthly Rank
 
Per Month
 
        First
  $ 100  
Second - Third
  $ 50  
 Fourth - Sixth
  $ 25  





If both metrics are achieved in any single month, the awards will not be
additive.  Awards will be based solely on the higher ranking of the two metrics.


Awards under the customer service component will be paid regardless of
performance under the financial component.  The awards under the customer
service component will be paid, net of applicable taxes, within 75 days after
DOT Rank and Survey America Rank are available and employee eligibility is
established.  Payment for the fourth quarter will be paid in any event no later
than March 15th of the succeeding year.




For example:





   
Monthly Ranking
   
Higher
       
Survey
         
Rank
       
America
   
DOT
   
Achieved
 
Payout
January
    2       7       2  
2nd place = $  50
February
    4       5       4  
4th place = $  25
March
    3       1       1  
1st place = $100
                   
                                          Quarterly Payout $175


 
 

--------------------------------------------------------------------------------

 

Customer Service Component One-Time Award


In addition, in consideration for the unique circumstances faced by American and
its employees in 2007, and as determined at the sole discretion of the
Committee, eligible employees will be paid under the customer service component
of the Plan a one-time payment (the “Customer Service Component One-Time
Award”), on or before March 15, 2008.




Financial Component


The financial component of the Plan will be based upon American’s Pre-Tax
Earnings Margin for the full-year 2007.  The measure has a threshold
(performance below this level earns no award), a target and a maximum as
reflected below:
    


 
American’s Pre-Tax
 
Earnings Margin
Threshold
5%
Target
10%
Maximum
15%


 




For non-management, support staff and management levels 1-4, awards under the
financial component, in combination with the customer service awards, will
provide total annual Plan payouts ranging from 2.5% of Eligible Earnings at
threshold, 5% of Eligible Earnings at target and 10% of Eligible Earnings at
Maximum.  Award levels have a linear progression as American’s Pre-Tax Earnings
Margin increases between the threshold and target levels, and between the target
and maximum levels.





 
American’s Pre-Tax
Award as a % of
 
Earnings Margin
Eligible Earnings
Threshold
5%
2.5%
Target
10%
5.0%
Maximum
15%
10.0%


 




For management Levels 5 and above, none of whom participate in the Profit
Sharing Plan; the Plan is the successor to the traditional Incentive
Compensation Plan.  As in the past, the awards for employees at Level 5 and
above will be determined by the senior management of AMR or, in certain
instances, by the Board; will vary by level; and will be based on an assessment
of individual performance.

 
 

--------------------------------------------------------------------------------

 

If the company does not achieve the threshold level of American’s Pre-Tax
Earnings Margin, there will be no financial performance payout. However, a
participant retains any awards earned in 2007 for customer service
performance.  When the threshold level of American’s Pre-Tax Earnings Margin is
met, participants may be entitled to a payment under the Plan (refer to the
example below).  In this case, any customer service awards earned during 2007,
other than the Customer Service Component One-Time Award, act as a “deposit”
against the amount to be awarded pursuant to the financial component.   The
amount of the financial performance payout a participant receives will be the
difference, if any, between what is earned under the financial performance
formula and what has already been earned through the customer service awards
(net of applicable taxes), excluding the Customer Service Component One-Time
Award.


For example (an individual employee’s sample annual payout):


Customer Service
1 month ~ 1st Place            1 x $100 = $100
3 months ~ 2nd - 3rd Place   3 x $50  = $150
8 months ~ 4th - 5th Place    8 x $25  = $200
   Customer Service Payout                $450


Financial ~ achieve 5% American’s pre-tax earnings threshold and have $40,000 in
Eligible Earnings
2.5% x $40,000
=                                                             $1,000
less Customer Service payout                ($450)
   Financial
Payout                                                            $550


Total Annual payout is $1,000 ($450 + $550), or 2.5% of Eligible Earnings (net
of applicable taxes).


The AIP Letters of Agreement provide that Other Cash Compensation Programs for
management employees may be no more than 20% of the maximum possible award that
was or could have been earned by the individual management employee under the
Plan formula (the “20% Limitation”).  Any payment under the 20% Limitation shall
be made by March 15, 2008.


The Board has established a program that, based on an individual’s performance,
anticipates payouts to Level 5 and above management employees up to the 20%
Limitation. (Level 5 and above employees are not eligible for the Profit Sharing
Plan)  This program is designed to commence payments at $500 million in
American’s pre-tax earnings, the same financial threshold as exists in the
Profit Sharing Plan.  This is consistent with the company’s past practice of
restricting payouts under any management incentive compensation program until
payouts occur under the corresponding employee Profit Sharing Plan.  Payouts
under this program will cease when the financial threshold under the Plan (a 5%
Pre-Tax Earnings Margin for American) is achieved.  Any payment under the
program described in this paragraph shall be made by March 15, 2008.

 
 

--------------------------------------------------------------------------------

 

Although the Board has determined that a program to use the flexibility provided
for in the Letters of Agreement will not commence until reaching a threshold of
$500 million in American’s pre-tax earnings and will be discontinued when the
financial threshold of the Plan is achieved, the company also retains the
ability to make a payment to an individual under the 20% Limitation as provided
for in the Letters of Agreement.


The Letters of Agreement and related discussions specify that for purposes of
the 20% Limitation, Other Cash Compensation Programs does not include salary,
stock-based compensation, severance, retirement benefits or deferred payments of
base compensation, or eligible cash bonuses from prior years.




Eligibility for Participation


Customer Service Component (including the Customer Service Component One-Time
Award):


To earn an award under the customer service component of the Plan (including the
Customer Service Component One-Time Award), an individual must have been
employed as a regular full-time or part-time employee at American, in a
participating workgroup (employees in the United States, Puerto Rico and the
U.S. Virgin Islands) during the applicable month to be eligible to participate
in the Plan.


The Committee, at its discretion, may permit participation by employees of
Affiliates who have been so employed by the Affiliate since the first day in the
applicable month, if they become employed by American during the applicable
month during 2007.


In addition to the terms listed above, in order for full-time and part-time
employees to earn a payout under the customer service measure (including the
Customer Service Component One-Time Award), an individual cannot be on any type
of leave during the applicable month, except approved FMLA, injury on duty,
military, overage or time-card leave, as provided for under the company’s
policies, collective bargaining agreement or state law as applicable.


Moreover, an individual will not be eligible to earn a customer service award
(including the Customer Service Component One-Time Award) if such individual is,
at the same time, eligible to participate in:


 
i)
any incentive compensation, profit sharing, commission or other bonus plan
sponsored by an Affiliate of American, or

ii)  
any commission or bonus plan, with the exception of American’s Profit Sharing
Plan or provisions of the Annual Incentive Plan, sponsored by American, any
division of American or any Affiliate of American


 
 

--------------------------------------------------------------------------------

 

In order to earn a customer service award under the Plan (including the Customer
Service Component One-Time Award), an individual must satisfy the aforementioned
eligibility requirements and must be an employee of American or an Affiliate at
the time an award under the Plan is paid.  If at the time awards are paid under
the Plan, an individual has retired from American or an Affiliate, has been laid
off, is on leave of absence with reinstatement rights, is Disabled, or has died,
the award which the individual otherwise would have received under the Plan but
for such retirement, lay-off, leave, Disability, or death will be paid (on a pro
rata basis) to the individual, or his/her estate in the event of death.


The percentage of the payout that an individual receives for any given month
will be determined based upon the percentage of his/her schedule that the
individual fulfills in that month.  For Plan purposes, an individual will be
considered to have fulfilled his/her schedule if he/she actually works at least
50% of his/her scheduled time (50% of monthly guarantee hours for flight crew)
or takes a scheduled vacation or time-card leave, which, together with his/her
actual work time, amounts to at least 50% of his/her scheduled time for the
month. If an individual does not fulfill his scheduled time due to one of the
aforementioned leaves, his award will be pro rated based on actual hours worked
in that month (vis-a-vis hours scheduled in that month); otherwise, no payment
will be made.


Notwithstanding anything to the contrary in this Plan, American levels 8 and
above management employees are not eligible to receive the Customer Service
Component One-Time Award.


Financial Component


To earn an award under the financial component of the Plan, an individual must
have been employed as a regular full-time or part-time employee at American, in
a participating workgroup (employees in the United States, Puerto Rico and the
U.S. Virgin Islands) during 2007 to be eligible to participate in the Plan.


The Committee, at its discretion, may permit participation by employees of
Affiliates who have been so employed by the Affiliate during the Plan year, if
they become employed by American during the Plan year.  In such instances, only
eligible earnings at American will be included in the payout calculation.


Notwithstanding the forgoing, however, an individual will not be eligible to
participate in the Plan if such individual is, at the same time, eligible to
participate in:


i)  
any incentive compensation, profit sharing, commission or other bonus plan
sponsored by an Affiliate of American, or

ii)  
any commission or bonus plan, with the exception of American’s Employee Profit
Sharing Plan or provisions of the Annual Incentive Plan, sponsored by American,
any division of American or any Affiliate of American


 
 

--------------------------------------------------------------------------------

 

In order to earn an award under the financial component of the Plan, an
individual must satisfy the aforementioned eligibility requirements and must be
an employee of American or an Affiliate at the time such financial award under
the Plan is paid.  If at the time such awards are paid under the Plan, an
individual has retired from American or an Affiliate, has been laid off, is on
leave of absence with reinstatement rights, is Disabled, or has died, the award
which the individual otherwise would have received under the Plan but for such
retirement, lay-off, leave, Disability, or death may be paid (on a pro rata
basis) to the individual, or his/her estate in the event of death, at the
discretion of the Committee.




Allocation of Individual Awards


The Committee, in consultation with the Chairman, President and CEO of American,
will approve awards for officers of American, including the Named Executive
Officers.  The award for an officer will be equal to an amount calculated in
accordance with this Plan, as adjusted for individual performance.  Provided,
however, that the sum of all awards made to officers may not exceed the sum of
officer awards as calculated in accordance with this Plan. Awards for the Named
Executive Officers will be equal to the award earned under the financial
component of the Plan.  An award under the Plan to an officer may not exceed the
amount set forth in Section 11 of the 1998 Long Term Incentive Plan, as amended.


The Chairman, President and CEO of American, in consultation with the executive
and senior vice presidents of American, will approve awards for non-officer
eligible employees (Level 5 and above).  An award for a non-officer will be
equal to an amount calculated in accordance with this Plan, as adjusted for
individual performance.  Provided, however, that the sum of all awards made to
non-officers may not exceed the sum of non-officer awards calculated in
accordance with this Plan.




Administration


The Committee shall have authority to administer and interpret the Plan,
establish administrative rules, approve eligible participants, and take any
other action necessary for the proper and efficient operation of the Plan,
consistent with the Letters of Agreement reached with each of the unions.  The
amount, if any, of the Fund shall be audited by the General Auditor of American
based on a certification of American’s Pre-Tax Earnings Margin by AMR’s
independent auditors.  For the Financial Measure, a summary of awards under the
Plan shall be provided to the Committee at the first regular meeting following
determination of the awards.  To the extent a Measure is no longer compiled by
the DOT or Survey America as applicable, during a Plan year, the Committee will
substitute a comparable performance measure for the remainder of the Plan year.



 
 

--------------------------------------------------------------------------------

 

Method of Payment


The Committee will determine the method of payment of awards.  The financial
awards shall be paid (net of applicable taxes) as soon as practicable after
audited financial statements for the year 2007 are available, but no later than
March 15, 2008.  The customer service measure is paid independently of the
financial measure.  The customer service award (excluding the Customer Service
Component One-Time Award) will be paid (net applicable taxes) quarterly within
75 days after the DOT Rank and Survey America Rank are available and employee
eligibility is established.  The Customer Service Component One-Time Award will
be paid no later than March 15,  2008.




General


Neither this Plan nor any action taken hereunder shall be construed as giving
any employee or participant the right to be retained in the employ of American
or an Affiliate.


Nothing in the Plan shall be deemed to give any employee any right,
contractually or otherwise, to participate in the Plan or in any benefits
hereunder, other than the right to receive payment of such incentive
compensation as may have been expressly awarded by the Committee.


In consideration of the employee’s privilege to participate in the Plan, the
employee agrees (i) not to disclose any trade secrets of, or other
confidential/restricted information of, American or its Affiliates to any
unauthorized party, (ii) not to make any unauthorized use of such trade secrets
or confidential or restricted information during his or her employment with
American or its Affiliates or after such employment is terminated, and (iii) not
to solicit any then current employees of American or any other subsidiaries of
AMR to join the employee at his or her new place of employment after his or her
employment with American or its Affiliates is terminated.


The employee shall not have the right to defer any payment under the Plan.  The
Committee and American Airlines shall not accelerate any payment under the plan.


It is intended that this Plan be exempt from regulation under the Employee
Retirement Income Security Act of 1974, as amended, as a “payroll practice” and
a “bonus program”, as described in U.S. Department of Labor Regulations
2510.3-1(b) and 2510.3-2(c), respectively.  This Plan is intended to provide
“short-term deferrals”, as described in Treasury Regulation 1.409A-1(b)(4) under
section 409A of the Code or successor guidance thereto, and is intended not to
be a “nonqualified deferred compensation plan”, as described in Treasury
Regulation 1.409A-1(a)(1) under section 409A of the Code or successor guidance
thereto.  In the administration and interpretation of the Plan, such intention
is to govern.

